DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 October 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-12 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 1 and 11, there is no teaching in the original disclosure or claims of the newly claimed separate surface layer of conductive additives or the newly claimed inner layer of the bagging material or disposing conductive additives within an inner layer of the bagging material. Accordingly, Applicant was not in possession of this new limitation at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1-7, 11-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 11, these claims requiring disposing conductive additives in a resin to form a conductive resin and injecting or disposing the conductive resin between the plurality of composite fiber layers. It is unclear how disposing conductive additives in a resin to form a conductive resin, which conductive resin is then injected or disposed between the plurality of composite fiber layers, can include dispersing the conductive additives as a separate surface layer between the bagging material and plurality of composite fiber layers. Further, how can additives disposed in a resin to form a conductive resin also be dispersed as a separate surface layer as part of the step of disposing the conductive additives in the resin? These limitations are inconsistent for the reasons provided above. Accordingly it is unclear what is meant by dispersing the conductive additives as a separate surface layer. Similarly, disposing the conductive additives within an inner layer of the bagging material as part of the step of disposing the conductive additives in the resin is inconsistent and confusing.
	Further regarding claims 1 and 11, in the phrase “separate surface layer” it is unclear what is meant by “separate”. In particular, it is unclear from what the surface layer is separate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2015/0299408) in view of Seal (US 5403537), Jurras (US 2901455) and Hamilton (WO 2019/016500 A1).
	Regarding claim 1, Nguyen teaches a curing process which comprises assembling a composite preform using a plurality of composite fiber layers (paragraphs 73-74); disposing conductive additives in a resin to form a conductive resin (paragraphs 15, 25-27 and 42-43); injecting the conductive resin between the plurality of composite fiber layers (paragraph 73); subjecting the composite preform to a curing cycle (paragraph 74); maintaining a temperature of the plurality of composite fiber layers below a predetermined threshold (paragraph 74). In one embodiment Nguyen teaches the curing cycle includes a multi-step process of holding a heating temperature (dwell temperature) constant until a first time, raising the heating temperature until a second time (ramping up the temperature), ceasing the raising of the heating temperature and dwelling at a second temperature (final cure temperature) until a third time (paragraph 74). Nguyen teaches curing may reach at least 80% degree of cure (paragraph), which range includes full curing, thus satisfying “where the composite structure can be fully cured”. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. As to minimizing or eliminating dwell times, this a rather broad limitation which is satisfied by the fact that Nguyen does not teach an additional dwell time. This limitation is also further addressed below. As to mitigating the build-up of heat, such is naturally satisfied by Nguyen’s teaching of curing at the final cure temperature for a desired period of time. If the final cure temperature is maintained, then it is readily apparent that heat build-up is mitigated because failure to mitigate the heat build-up would result in the temperature increasing. This limitation is also further addressed below. As to decreasing the heating temperature, while not explicitly recited by Nguyen, in view of the elevated cure temperature (paragraph 74), naturally the heating temperature would be decreased to allow cooling of the cured composite structure. This limitation is also further addressed below. Nguyen teaches minimizing or eliminating temperature dwell times (paragraph 74). Using a one-step cure to a final cure temperature, as taught by Nguyen, is considered to satisfy minimizing or eliminating temperature dwell times.
	Nguyen differs from claim 1 in that:
i.	Nguyen appears to use “reform” to indicate a preform assembled by stacking a plurality of composite fiber layers (paragraph 73). This limitation and the limitation of injecting resin between the composite fiber layers are further addressed here.
ii.	Nguyen does not recite disposing a bagging material over the plurality of composite fiber layers to facilitate a vacuum compaction for material bonding.
iii.	Nguyen does not recite that disposing the conductive additives in the resin includes one or more of dispersing the conductive additives as a separate surface layer between the bagging material and the plurality of composite fiber layers and disposing the conductive additives within an inner layer of the bagging material.
iv.	Nguyen does not recite the curing process is a thermally conductive curing process.
v.	Nguyen does not recite wicking away heat from the composite preform layers via the conductive resin.
vi.	Nguyen does not explicitly recite maintaining a temperature of the composite layers below a predetermined threshold.
vii.	Nguyen does not explicitly recite minimizing or eliminating temperature dwell times, mitigating the build-up of heat in the curing cycle, or decreasing the heating temperature from the third time to a lower final temperature. The limitation of maintaining a temperature of the composite layers below a predetermined threshold is also further addressed here.
	(i)	In resin infusion methods of the type suggested by Nguyen it is known to form a preform from a plurality of layers and subsequently inject resin in the claimed manner. This appears to indicated at paragraph 73 of Nguyen. In any event, such is clearly taught by Seal for suitably providing the desired layers of fiber reinforcement in the form of a dry preform, and for suitably providing the desired resin impregnation of the preform (Abstract; Figures 1-6; column 1, line 50 to column 2, line 49). Naturally, injecting resin into the plurality of layers involves flow of the resin between the plurality of composite fiber layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these steps in Nguyen because one of ordinary skill in the art would have been motivated to provide a suitable preform and resin impregnation using methods known in the art, as evidenced by Seal.
	(ii)	While not recited by Nguyen, the claimed step of disposing a bagging material is known for providing the desired resin impregnation. See Seal (Figures 1-6; column 4, lines 12-31; column 6, lines 54-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this step in Nguyen because one of ordinary skill in the art would have been motivated to provide the desired resin impregnation in a known suitable manner, as evidenced by Seal
	(iii)	These limitations refer to “the conductive additives”, i.e. the conductive additives added to the resin to form a conductive resin. The modified method of Nguyen provides the same process as claimed in which a resin containing thermally conductive additives is injected into a preform contained within a bagging material. Upon impregnation, naturally some of the conductive additives are dispersed as a “separate” surface level between the bagging material and the composite fiber layers because the resin infiltrates the composite fiber layers filling space between the bagging material and the tool. See Seal (Figure 3). Such a surface level is separate from resin between or within the fiber layers, thus satisfying the broadly recited term “separate” in “separate surface layer”. Alternatively, regarding the alternative of disposing the conductive additives within an inner layer of the bagging material, the resin and the added conductive additives are naturally “within” the bagging material and any layers thereof because the resin infiltrates the composite fiber layers filling space between the bagging material and the tool. In other words, providing conductive additives “within” the space bound by the bagging material satisfies this language.
	(iv), (v) and (vi)	Nguyen suggests the use of thermally cured epoxy resin (paragraphs 27-28). It is generally known that epoxy resins used for composite parts generate heat upon curing, i.e. the curing reaction is exothermic. See Jurras (column 1, lines 19-28 and 51-57). See Hamilton (page 1, lines 29-34). Naturally, such heat must travel from where it is generated, i.e. within the composite part being cured, through the composite part comprising resin and fibers to the relatively cooler surface. This implicit heat flow when using known exothermic epoxy resins satisfies the claimed thermally conductive curing process and wicking away of heat via the resin. As to the resin being thermally conductive, Nguyen adds thermally conductive additives to the resin to provide a thermally conductive resin and specifically indicates one purpose of the additives is for providing desired thermal conductivity (paragraph 15 and 26). Moreover, it is clear from Jurras that providing the composite part with sufficient thermal conductivity is desirable to facilitate wicking away of the heat generated by exothermic curing, which reduces distortion and also allows for curing in a relatively short time (column 1, line 66 to column 2, line 10). As to maintaining the temperature below a threshold, such is satisfied by maintaining the temperature below a temperature at which distortion would occur, as suggested by the above noted teachings of Jurras. Also see Jurras (column 4, lines 50-72; Example I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Nguyen because one of ordinary skill in the art would have been motivated to provide sufficient thermal conductivity in Nguyen to achieve the above noted advantages in accordance with the teachings of Jurras in view of the exothermic curing reaction of epoxy resins as evidenced by Jurras or Hamilton.
	(vii)	In a related process of curing composite materials having epoxy matrix resins which cure exothermically (page 1, lines 29-33; page 20, lines 1-2), Hamilton teaches a process which minimizes temperature dwell times by regulating heating to achieve a desired temperature versus time profile and determining when curing is complete so that cooling can occur thereafter (Abstract; page 2, lines 16-19; page 7, lines 1-14), mitigating the build-up of heat in the curing cycle by regulating heating to achieve the desired temperature versus time profile (Figures 4-5; page 18, lines 24-28; page 19, lines 6-23), and decreasing the heating temperature from the third time to a lower final temperature to suitably cool the composite structure (Figure 4; page 7, lines 1-14). As to a final temperature, such is satisfied by the final cooled temperature illustrated in Figure 4 of Hamilton. It is noted that Figure 4 of Hamilton also suggests the claimed curing cycle steps recited in lines 16-22 of claim 1 for providing suitable curing (see also Hamilton, page 18, lines 25-28). Additionally, Hamilton suggests a method for providing a curing temperature versus time profile which avoids excessively high temperatures during curing, i.e. maintaining the temperature below a predetermined threshold (page 3, lines 21-22). Hamilton provides the above noted curing process which satisfies all of the above noted limitations for the purpose of improving on the slow ramp rates and long dwell times of the prior art, which add to manufacturing time and energy consumption (page 2, lines 16-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified process of Nguyen because one of ordinary skill in the art would have been motivated to achieve the above noted benefits in accordance with the teachings of Hamilton.
	Regarding claims 2-7, Nguyen clearly teaches these additional limitations (paragraphs 79, 20, 27 and 43-44).
	Regarding claim 11, while not recited by Nguyen, Seal suggests suitable curing in an oven (column 3, lines 1-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this step in Nguyen because one of ordinary skill in the art would have been motivated to use a known suitable heating device for curing, as suggested by Seal.
	Claims 12 and 14-17 are satisfied for the reasons provided above.

Response to Arguments
Applicant's arguments filed 05 October 2022 have been fully considered but they are not persuasive.
	Applicant’s arguments are directed to the new language added to claims 1 and 11. This new language has been addressed in the new grounds of rejection applied above. With regard to “disposing the conductive additives within an inner layer of the bagging material”, this language does not require the bagging material comprises a plastic film wherein the plastic film has conductive additives dispersed therein, for example. Moreover, there is no such teaching in the original disclosure or claims. Merely indicating conductive additives “within” an inner layer of a bagging material does not distinguish over conductive additive disposed within a space enclosed by the bagging material, as detailed in the grounds of rejection applied above. With regard the newly recited “separate surface layer”, there is no specific argument as to what is required by “separate”. As noted above, this language is satisfied for the reasons provided in the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745